Citation Nr: 1137866	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO. 09-26 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased initial rating for bilateral hearing loss, rated noncompensable from December 31, 2003, and 20 percent disabling June 9, 2011.

2. Entitlement to an extraschedular rating for bilateral hearing loss, rated noncompensable from December 31, 2003, and 20 percent disabling June 9, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to December 1970. He apparently served for several years in a reserve component.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. The appeal was remanded for additional development in April 2011.

In July 2011, the Veteran submitted what appears to be a claim for an earlier effective date of December 11, 2003, for the grant of service connection for bilateral hearing loss. The grant of service connection is currently effective December 31, 2003. This matter is referred to the RO for proper action.

The issue of entitlement to an extraschedular rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. At a VA examination on November 29, 2007, pure tone thresholds averaged 75 dB bilaterally and speech recognition ability was 96 percent in the left ear and 92 percent in the right ear.

2. At a VA examination on June 9, 2011, pure tone thresholds averaged 58.75 dB for the left ear and 56.25 dB for the right ear and speech recognition ability was 68 percent in the left ear and 72 percent in the right ear.



CONCLUSIONS OF LAW

1. Prior to June 9, 2011, the criteria for a compensable initial rating for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156, 3.159, 3.326, 3.385, 4.1, 4.3, 4.4, 4.7, 4.27, 4.31, 4.85, 4.86 (2011).

2. From June 9, 2011, forward, the criteria for an initial rating of 20 percent for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156, 3.159, 3.326, 3.385, 4.1, 4.3, 4.4, 4.7, 4.27, 4.31, 4.85, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide Veterans with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.



The Board observes that the Veteran has appealed from the initially assigned rating from the original grant of service connection. VCAA notice is not required for such downstream issues. Dingess v. Nicholson, 19 Vet. App. 473, 490(2006);.VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). Therefore, no additional 38 U.S.C.A. § 5103(a) notice is required since the purpose that the notice is intended to serve has been fulfilled. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private medical records have been obtained and considered. The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal. Additionally, the Veteran attended VA examinations in June 2011 and November 2007. The Board finds that the examination reports are adequate as they were based on a review of the record, audiological examination, and the Veteran's reported history and symptomatology. The Veteran attended a hearing before the undersigned in January 2011.

The Board also notes the claim was remanded by the Board in April 2011 for the purpose of affording the Veteran a VA examination. The Veteran was afforded the requisite examination in June 2011. The Board finds the RO has substantially complied with the requirements of the earlier remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist. Additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). The Veteran will not be prejudiced by the Board proceeding to the merit of his claim.


Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the current severity of the disorder. As such, the Board has considered all evidence of record in evaluating the Veteran's bilateral hearing loss. Also, in Fenderson, the Court discussed the concept of 'staged ratings,' finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126-28. In accordance with Fenderson, staged ratings have already been assigned and the Board has considered the propriety of additional staged ratings.

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating from December 31, 2003, and a 20 percent rating from June 9, 2011. 38 C.F.R. §§ 4.85, Diagnostic Code 6100. In documents of record, the Veteran contends that his hearing disability is worse than the currently assigned evaluation. He alleges that he is entitled to an initial rating in excess of those currently assigned.



Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

The Veteran attended a VA examination in November 2007. Pure tone thresholds, in decibels, were as follows:

Frequency:
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left 
25 dB
55 dB
65 dB
65 dB
Right
20 dB
55 dB
65 dB
60 dB

Speech recognition ability was 96 percent in the left ear and 92 percent in the right ear.   The examiner mistakenly reported the average of the four thresholds was 75 
decibels in each ear.  Simple addition shows that sum of the reported numbers for the left ear is 210, and for the right ear is 200.  The average for each ear is the noted sums divided by 4.  The average puretone threshold for the left ear is 52.5 (or 53), and 50 for the right ear.  Application of the levels of hearing impairment to Tables VI and VII at 38 C.F.R. § 4.85 produces numeric designation of I for each ear, and these numeral result in a noncompensable rating. The Veteran's hearing loss does not meet the requirements for exceptional patterns of hearing impairment for evaluation under 38 C.F.R. § 4.86 as the all of the reported threshold levels are not above 55 decebels, and the results do not show 30 decibels or less at 1000 hertz, with 70 decibels or more at 2000 hertz.  

The Veteran attended a VA examination in June 2011. Pure tone thresholds, in decibels, were as follows:

Frequency:
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left 
40 dB
65 dB
60 dB
70 dB
Right
30 dB
65 dB
60 dB
70 dB

Speech recognition ability was 68 percent in the left ear and 72 percent in the right ear. Application of the levels of hearing impairment to Tables VI and VII at 38 C.F.R. § 4.85 produces a numeric designation of V for each ear, and these numeral result in a 20 percent rating. The Veteran's hearing loss does not meet the requirements for exceptional patterns of hearing impairment for evaluation under 38 C.F.R. § 4.86 as the all of the reported threshold levels are not above 55 decibels, and the results do not show 30 decibels or less at 1000 hertz, with 70 decibels or more at 2000 hertz.  Additionally, hearing loss warranting a 20 percent rating is not demonstrated prior to the June 2011 examination.  

The Veteran also attended private audiological examinations. In October 2003, speech recognition ability was 96 percent in the left ear and 92 percent in the right ear. In June 2008, pure tone thresholds averaged 75 dB in both ears and speech recognition ability was 88 percent in the left ear and 92 percent in the right ear. In January 2011, speech recognition ability was 75 percent in the left ear and 87 percent in the right ear. These findings are similar to those made at VA examinations during the same time frames, however, these examination reports do not comply with the standards of 38 C.F.R. § 3.385, and cannot be considered for rating purposes. The Board has considered their results in its decision to refer this case for extraschedular consideration. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. The June 2011 VA examiner described the effect of the Veteran's hearing loss on his occupation as "significant" and noted poor social interactions due to hearing difficulty. The Board is referring this claim for extraschedular consideration. That referral is discussed in the REMAND portion of this decision.

The weight of the evidence is against a compensable rating from prior to June 9, 2011, and against a rating in excess of 20 percent from June 9, 2011, forward. The preponderance of the evidence is against higher ratings and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

The claim for increased initial ratings for bilateral hearing loss is denied.


REMAND

The Veteran's claim of entitlement to an extraschedular rating for bilateral hearing loss must be remanded. The Board cannot assign an extraschedular rating in the first instance. 38 C.F.R. § 3.321(b); see also Bagwell, 9 Vet. App. at 337; Floyd v. Brown, 9 Vet. App. 88 (1996). Yet specific adjudication of whether such matter should be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service must be undertaken by the Board. Barringer v. Peake, 22 Vet. App. 242 (2008).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted. A determination of whether the evidence presents an exceptional disability picture such that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's symptoms or level of disability first must be made by the RO or Board. If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the assignment of an extraschedular rating is warranted.

Implicit in the RO's July 2011 supplemental statement of the case (SSOC) is the conclusion that the requirements for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating for the Veteran's bilateral hearing loss disability were not met. The Board disagrees.

Regarding the first Thun requirement, the Board initially notes that evaluations for hearing disabilities such as the Veteran's are derived by the mechanical application of the rating schedule to the numeric auditory acuity level assigned for each ear on the basis of audiological test results. VA therefore has no discretion in the matter and must predicate its determination on these results. See Lendenmann, supra.

The evidence indicates that the rating schedule does not adequately contemplate the Veteran's symptoms. Specifically, these results do not account for the following: At the Veteran's June 2011 VA examination, the examiner noted that service-connected bilateral hearing loss had significant effects on the Veteran's occupation as a sales manager. The Veteran is unable to communicate effectively with customers and sales representatives, especially in group settings. The Veteran has also provided testimony showing the exceptional difficulties posed by his hearing loss. For example, in January 2011 he provided a written statement indicating that he cannot hear in noisy places. As a result, his conversations with customers flow awkwardly and he does not perform his job as well. He cannot hear questions and often answers them improperly. He feels that people perceive him as less intelligent because of the problems caused by his hearing loss. The Board finds that the Veteran's bilateral hearing loss disability picture is exceptional.

Regarding the second Thun requirement, there is no indication that the Veteran's bilateral hearing loss disability has resulted in any periods of hospitalization. The Veteran's bilateral hearing loss considerably affects his occupational activities as noted above. Marked interference with employment due to his exceptional bilateral hearing loss has been demonstrated.

As both the first and second Thun requirements have been satisfied, referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the assignment of an extraschedular rating is warranted for the Veteran's bilateral hearing loss. A remand is necessary to accomplish this task.

Accordingly, the case is REMANDED for the following action:

1. Refer to the Under Secretary for Benefits or the Director of the Compensation and Pension Service the issue of whether an extraschedular rating for bilateral hearing loss is warranted.

2. Once the decision sought in paragraph 1 has been made, readjudicate the Veteran's entitlement to an extraschedular rating for bilateral hearing loss. If such entitlement remains denied, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


